TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00537-CR
NO. 03-04-00538-CR



Jerry Alexander, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NOS. 2024508 & 3021426, HONORABLE CHARLES F. CAMPBELL JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Jerry Alexander seeks to appeal from orders revoking community supervision.  This
Court has received copies of Alexander's notices of appeal, copies of the revocation orders, and
copies of the trial court's certifications that these are plea-bargain cases and there is no right of
appeal.
The restrictions on appeal in appellate rule 25.2(a)(2) apply to appeals attacking the
validity of the defendant's conviction, but do not apply to a subsequent appeal attacking the propriety
of an order revoking probation.  See Tex. R. App. P. 25.2(a)(2); Feagin v. State, 967 S.W.2d 417,
419 (Tex. Crim. App. 1998) (applying predecessor rule).  It therefore appears from the limited record
before us that the trial court's certifications are defective. (1)  Both the trial court and the parties were
notified of this apparent defect, but the Court received no response.  See Tex. R. App. P. 37.1.
To avoid further delay, the district clerk is ordered to prepare the complete clerk's
records in these causes.  See Tex. R. App. P. 34.5.  Counsel for Alexander shall secure the
preparation of the reporter's record.  The time for filing the appellate record is extended to
November 30, 2004.  If the State is of the opinion that the certifications are correct and Alexander
has no right of appeal, it may raise this contention in a motion to dismiss citing relevant authority
and explaining why the holding in Feagin does not apply to these appeals.
It is ordered October 22, 2004.

Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish
1.        Assuming that Feagin applies here, the correct certification would be that this is not a plea-bargain case and the defendant has the right of appeal.